                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        PARK MERIDIAN CONDOMINIUM                            CASE NO. C18-1645-JCC
          ASSOCIATION,
10
                                                               ORDER
11                              Plaintiff,
                v.
12
          STATE FARM FIRE & CASUALTY
13        COMPANY,
14                              Defendant.
15

16          This matter comes before the Court on the parties’ model stipulated protective order (Dkt.
17   No. 15). The Court ENTERS the following:
18   1.     PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential, proprietary, or
20   private information for which special protection may be warranted. Accordingly, the parties
21   hereby stipulate to and petition the Court to enter the following stipulated protective order. The
22   parties acknowledge that this agreement is consistent with Local Civil Rule 26(c). It does not
23   confer blanket protection on all disclosures or responses to discovery, the protection it affords
24   from public disclosure and use extends only to the limited information or items that are entitled
25   to confidential treatment under the applicable legal principles, and it does not presumptively
26   entitle parties to file confidential information under seal.

     ORDER
     C18-1645-JCC
     PAGE - 1
 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: confidential and/or trade secret sections of Defendant’s

 4   Operation Guide/Standard Claim Processes/Jurisdictional References or similar documents, and

 5   confidential and/or trade secret underwriting documents.

 6   3.     SCOPE

 7          The protections conferred by this agreement cover not only confidential material (as

 8   defined above), but also (1) any information copied or extracted from confidential material; (2)
 9   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
10   conversations, or presentations by parties or their counsel that might reveal confidential material.
11          However, the protections conferred by this agreement do not cover information that is in
12   the public domain or becomes part of the public domain through trial or otherwise.
13   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

14          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

15   or produced by another party or by a non-party in connection with this case only for prosecuting,

16   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

17   the categories of persons and under the conditions described in this agreement. Confidential

18   material must be stored and maintained by a receiving party at a location and in a secure manner

19   that ensures that access is limited to the persons authorized under this agreement.

20          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

21   ordered by the Court or permitted in writing by the designating party, a receiving party may

22   disclose any confidential material only to:

23          (a)     the receiving party’s counsel of record in this action, as well as employees of

24   counsel to whom it is reasonably necessary to disclose the information for this litigation;

25          (b)     the officers, directors, and employees (including in-house counsel) of the

26   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties


     ORDER
     C18-1645-JCC
     PAGE - 2
 1   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 2   designated;

 3          (c)     experts and consultants to whom disclosure is reasonably necessary for this

 4   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 5          (d)     the Court, court personnel, and court reporters and their staff;

 6          (e)     copy or imaging services retained by counsel to assist in the duplication of

 7   confidential material, provided that counsel for the party retaining the copy or imaging service

 8   instructs the service not to disclose any confidential material to third parties and to immediately
 9   return all originals and copies of any confidential material;
10          (f)     during their depositions, witnesses in the action to whom disclosure is reasonably
11   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
12   A), unless otherwise agreed by the designating party or ordered by the Court. Pages of
13   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
14   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
15   under this agreement;
16          (g)     the author or recipient of a document containing the information or a custodian or
17   other person who otherwise possessed or knew the information.
18          4.3     Filing Confidential Material. Before filing confidential material or discussing or

19   referencing such material in court filings, the filing party shall confer with the designating party,

20   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

21   remove the confidential designation, whether the document can be redacted, or whether a motion

22   to seal or stipulation and proposed order is warranted. During the meet-and-confer process, the

23   designating party must identify the basis for sealing the specific confidential information at issue,

24   and the filing party shall include this basis in its motion to seal, along with any objection to

25   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

26   followed and the standards that will be applied when a party seeks permission from the Court to


     ORDER
     C18-1645-JCC
     PAGE - 3
 1   file material under seal. A party who seeks to maintain the confidentiality of its information must

 2   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

 3   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

 4   in accordance with the strong presumption of public access to the Court’s files.

 5   5.     DESIGNATING PROTECTED MATERIAL

 6          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 7   or non-party that designates information or items for protection under this agreement must take

 8   care to limit any such designation to specific material that qualifies under the appropriate
 9   standards. The designating party must designate for protection only those parts of material,
10   documents, items, or oral or written communications that qualify, so that other portions of the
11   material, documents, items, or communications for which protection is not warranted are not
12   swept unjustifiably within the ambit of this agreement.
13          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

14   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

15   unnecessarily encumber or delay the case development process or to impose unnecessary

16   expenses and burdens on other parties) expose the designating party to sanctions.

17          If it comes to a designating party’s attention that information or items that it designated

18   for protection do not qualify for protection, the designating party must promptly notify all other

19   parties that it is withdrawing the mistaken designation.

20          5.2     Manner and Timing of Designations. Except as otherwise provided in this

21   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

22   ordered, disclosure or discovery material that qualifies for protection under this agreement must

23   be clearly so designated before or when the material is disclosed or produced.

24          (a)     Information in documentary form: (e.g., paper or electronic documents and

25   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

26   the designating party must affix the word “CONFIDENTIAL” to each page that contains


     ORDER
     C18-1645-JCC
     PAGE - 4
 1   confidential material. If only a portion or portions of the material on a page qualifies for

 2   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 3   making appropriate markings in the margins).

 4           (b)     Testimony given in deposition or in other pretrial proceedings: the parties and any

 5   participating non-parties must identify on the record, during the deposition or other pretrial

 6   proceeding, all protected testimony, without prejudice to their right to so designate other

 7   testimony after reviewing the transcript. Any party or non-party may, within 15 days after

 8   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
 9   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
10   confidential information at trial, the issue should be addressed during the pretrial conference.
11           (c)     Other tangible items: the producing party must affix in a prominent place on the

12   exterior of the container or containers in which the information or item is stored the word

13   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

14   the producing party, to the extent practicable, shall identify the protected portion(s).

15           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

16   designate qualified information or items does not, standing alone, waive the designating party’s

17   right to secure protection under this agreement for such material. Upon timely correction of a

18   designation, the receiving party must make reasonable efforts to ensure that the material is

19   treated in accordance with the provisions of this agreement.

20   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

21           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

22   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

23   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

24   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

25   challenge a confidentiality designation by electing not to mount a challenge promptly after the

26   original designation is disclosed.


     ORDER
     C18-1645-JCC
     PAGE - 5
 1          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 2   regarding confidential designations without court involvement. Any motion regarding

 3   confidential designations or for a protective order must include a certification, in the motion or in

 4   a declaration or affidavit, that the movant has engaged in a good faith meet-and-confer

 5   conference with other affected parties in an effort to resolve the dispute without court action. The

 6   certification must list the date, manner, and participants to the conference. A good faith effort to

 7   confer requires a face-to-face meeting or a telephone conference.

 8          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
 9   intervention, the designating party may file and serve a motion to retain confidentiality under

10   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

11   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

12   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

13   other parties) may expose the challenging party to sanctions. All parties shall continue to

14   maintain the material in question as confidential until the Court rules on the challenge.

15   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

16   LITIGATION

17          If a party is served with a subpoena or a court order issued in other litigation that compels

18   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

19   party must:

20          (a)     promptly notify the designating party in writing and include a copy of the

21   subpoena or court order;

22          (b)     promptly notify in writing the party who caused the subpoena or order to issue in

23   the other litigation that some or all of the material covered by the subpoena or order is subject to

24   this agreement. Such notification shall include a copy of this agreement; and

25          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

26   designating party whose confidential material may be affected.


     ORDER
     C18-1645-JCC
     PAGE - 6
 1   8.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 3   material to any person or in any circumstance not authorized under this agreement, the receiving

 4   party must immediately (a) notify in writing the designating party of the unauthorized

 5   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

 6   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 7   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

 8   Agreement to Be Bound” (Exhibit A).
 9   9.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

10   MATERIAL

11             When a producing party gives notice to receiving parties that certain inadvertently

12   produced material is subject to a claim of privilege or other protection, the obligations of the

13   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

14   provision is not intended to modify whatever procedure may be established in an e-discovery

15   order or agreement that provides for production without prior privilege review. The parties

16   agree to the entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth

17   herein.

18   10.       NON-TERMINATION AND RETURN OF DOCUMENTS

19             Within 60 days after the termination of this action, including all appeals, each receiving

20   party must return all confidential material to the producing party, including all copies, extracts,

21   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

22   destruction.

23             Notwithstanding this provision, counsel are entitled to retain one archival copy of all

24   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,

25   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

26   work product, even if such materials contain confidential material.


     ORDER
     C18-1645-JCC
     PAGE - 7
 1          The confidentiality obligations imposed by this agreement shall remain in effect until a

 2   designating party agrees otherwise in writing or a court orders otherwise.

 3                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4   DATED: (See Dkt. No. 15 at 8.)
     (See Dkt. No. 15 at 8.)
 5   Justin Sudweeks, WSBA #28755
     Daniel Stein, WSBA #48739
 6   Attorneys for Plaintiff
 7
     DATED: (See Dkt. No. 15 at 8.)
 8   (See Dkt. No. 15 at 8.)
     Michael S. Rogers, WSBA #16423
 9   Attorneys for Defendant
10

11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //


     ORDER
     C18-1645-JCC
     PAGE - 8
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2          It is further ORDERED that pursuant to Federal Rule of Evidence 502(d), the production

 3   of any documents in this proceeding shall not, for the purposes of this proceeding or any other

 4   federal or state proceeding, constitute a waiver by the producing party of any privilege applicable

 5   to those documents, including the attorney-client privilege, attorney work-product protection, or

 6   any other privilege or protection recognized by law.

 7          DATED this 20th day of June 2019.




                                                            A
 8
 9

10
                                                            John C. Coughenour
11                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1645-JCC
     PAGE - 9
 1                                              EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________           [print   or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on

 7   ____________, 2019, in the case of Park Meridian Condominium Association v. State Farm Fire

 8   and Casualty Company, Case No. C18-1645-JCC (W.D. Wash. 2018). I agree to comply with and
 9   to be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge
10   that failure to so comply could expose me to sanctions and punishment in the nature of contempt.
11   I solemnly promise that I will not disclose in any manner any information or item that is subject
12   to this Stipulated Protective Order to any person or entity except in strict compliance with the
13   provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court for the
15   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
16   Order, even if such enforcement proceedings occur after termination of this action.
17   Date:

18   City and State where sworn and signed:

19   Printed name:

20   Signature:

21

22

23

24

25

26


     ORDER
     C18-1645-JCC
     PAGE - 10
